STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 27, 2016
               Plaintiff-Appellee,

v                                                                    No. 327491
                                                                     Wayne Circuit Court
DARRELL WILDER, also known as DARRELL                                LC No. 14-004600-FH
JOHN WILDER, also known as DARRELL J.
WILDER,

               Defendant-Appellant.


Before: BORRELLO, P.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of felon in possession of a firearm
(felon in possession), MCL 750.224f, and possession of a firearm during the commission of a
felony (felony-firearm), third offense, MCL 750.227b. The jury acquitted defendant of carrying
a concealed weapon, MCL 750.227. The trial court sentenced defendant to five years’ probation
for the felon in possession conviction and 10 years’ imprisonment for the felony-firearm
conviction. For the reasons set forth in this opinion, we affirm.

                                            I. FACTS

        This case arises from an investigation of suspicious conduct at a vacant lot adjacent to
2175 Eastlawn in Detroit by Detroit Police Officers Steven Fultz and David Shaw on May 16,
2014. At about 4:20 p.m. that day, Fultz and Shaw were on routine patrol in their fully marked
police vehicle. As they traveled down Eastlawn in a residential area, the officers noticed a group
of individuals in a vacant lot, standing around the front of a late model, silver Monte Carlo.
After closer examination, both officers observed that one of the men, later identified as
defendant, appeared to have the handle of a handgun sticking out from his right front pants
pocket.

         Shaw, who was driving the police vehicle, turned in the direction of the vacant lot
without activating the vehicle’s warning lights. As the police vehicle approached the group of
people, both officers watched as defendant took a key from the hand of a woman in the group
and walked “casually” from his position near the driver’s side door of the silver Monte Carlo to
its rear. Defendant used the key to open the Monte Carlo’s trunk, “pulled a handgun up from his
right pants pocket,” put the gun in the trunk, and closed the trunk. The officers did not observe
                                                -1-
any other individual approach the rear of the Monte Carlo or open the trunk, and none of the
individuals walked or ran away as the police vehicle approached. The officers ultimately opened
the trunk and discovered a Glock semi-automatic handgun with a drum attachment and arrested
defendant.

       At trial, the parties stipulated that defendant had a prior felony conviction and had not
been eligible to possess a firearm at the time of his arrest. After taking testimony from Fultz and
Shaw, the prosecution called Charmell Richardson, who was in the parking lot near the car.
Richardson testified that she owned the Monte Carlo and was selling it to Carlos Wilder that day.
Richardson stated that she did not give defendant the key to her car. Further, she said she had
been standing next to defendant before the officers approached and had not seen defendant or
anyone else carrying a gun or opening the Monte Carlo’s trunk.

        Defense counsel called Carlos, defendant’s brother and Richardson’s cousin, who
expanded on but largely confirmed Richardson’s version of the May 16, 2014 events. Defense
counsel also called defendant’s wife, Tameachi Wilder, who had known defendant for 16 years
and had lived with him for nine years. Tameachi recalled that she had been braiding defendant’s
hair on the afternoon of May 16, 2014, when defendant received a call from Carlos. She had not
finished defendant’s hair when he left with his brother, and Tameachi did not know where they
were going. Tameachi had not seen defendant with a gun that day. In response to defense
counsel’s line of questioning, Tameachi stated that she did not know defendant to own or carry
any guns. Thereafter, on cross-examination, Tameachi admitted that she knew defendant had
previously been convicted at least twice of felony-firearm.

       Defendant was convicted and sentenced as set forth above. This appeal ensued.

                                         II. ANALYSIS

       On appeal, defendant first argues that the trial court erred under MRE 404(b) and MRE
609 when it allowed the prosecutor to question Tameachi about two of defendant’s prior felony-
firearm convictions, and when it denied defendant’s subsequent motion for a mistrial on the
same ground.

        We review a trial court’s decision to grant or deny a mistrial for an abuse of discretion.
People v Ortiz-Kehoe, 237 Mich. App. 508, 512; 603 NW2d 802 (1999). We also review a trial
court’s decision regarding the admissibility of evidence for an abuse of discretion. People v
Dobek, 274 Mich. App. 58, 84-85; 732 NW2d 546 (2007). However, “[p]reliminary questions of
law, including whether a rule of evidence precludes the admission of evidence, are reviewed de
novo.” People v Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013). A trial court abuses its
discretion when it admits evidence that is inadmissible as a matter of law. People v Bynum, 496
Mich. 610, 623; 852 NW2d 570 (2014).

        At trial, defense counsel called Tameachi to testify that she had been with defendant at
home just before the incident, and that she had not seen him with a weapon as he left the house
that afternoon. Tameachi also testified that, to her knowledge, defendant did not own a gun or
keep any weapons in their home. On cross-examination, the prosecutor challenged this
testimony as follows:

                                                -2-
             [The Prosecutor]: Now you were asked whether or not [defendant] had a
       weapon with him on that day?

               [Tameachi]: Yes.

              The Prosecutor: Okay. You don’t know where he went? You didn’t see
       where he went after he left your apartment on the eastside of Detroit, did you?

               Tameachi: No.

               The Prosecutor: Do you know of [defendant] to carry weapons?

               Tameachi: No.

               The Prosecutor: Do you know of him to carry guns?

               Tameachi: No.

              The Prosecutor: You’ve been with him for nine years and you don’t know
       of him to carry guns?

       At this point in the cross-examination, the prosecutor asked for a hearing outside the
presence of the jury, and the trial court agreed. Once the jury was out of the courtroom, the
prosecutor requested permission to question Tameachi about two prior felony-firearm
convictions, one from 2007 and one from 2010, on defendant’s record. Defense counsel
objected, arguing that the crimes were not relevant and suggesting that the prosecutor was
“simply trying to back-door and get in convictions that she knows she can’t get in.” The trial
court considered the objection but granted the prosecutor’s request.

       The jury was recalled and the prosecutor continued her cross-examination of Tameachi,
questioning Tameachi about the two prior felony-firearm convictions. Tameachi admitted that
she was aware of defendant’s two prior convictions, but maintained that she did not know
defendant to carry weapons.

        After Tameachi’s testimony, defense counsel moved for a mistrial on grounds that “those
questions that were asked were inadmissible [and] unfairly prejudicial.” Defense counsel argued
that she had not opened the door for character evidence because her questions had been limited
to whether defendant possessed a weapon on the day of the incident, and it had been the
prosecutor who questioned Tameachi about whether she knew defendant to own a gun or
regularly carry one. The trial court denied the motion for a mistrial.

       On appeal, defendant argues that the trial court erred when it allowed the prosecutor to
question Tameachi about her knowledge of defendant’s prior firearms convictions because it
allowed the presentation as inadmissible “character evidence” under both MRE 404(b) and MRE
609. However, defendant misapplies both court rules.

       First, MRE 404(b) did not operate to limit the presentation of testimony regarding
defendant’s prior convictions because, despite the trial court’s characterization of the testimony,

                                                -3-
such testimony did not constitute character evidence. Evidence of defendant’s prior convictions,
admitted for the purpose of testing the veracity of defendant’s own witness, was admissible
under MRE 404(b). MRE 404(b) prohibits evidence of other crimes, wrongs, or acts of
defendant only when offered “to prove the character of a person in order to show action in
conformity therewith.” In this case, while defendant correctly notes that evidence of his past
crimes may have encouraged an inference of character or propensity, such an inference did not
render the evidence inadmissible. Even evidence reflective of a defendant’s character is not
rendered inadmissible by MRE 404(b) when it is relevant to a noncharacter purpose. People v
Crawford, 458 Mich. 376, 385; 582 NW2d 785 (1998).

        MRE 611(c) provides that “[a] witness may be cross-examined on any matter relevant to
any issue in the case, including credibility.” Evidence is relevant when it has “any tendency to
make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence,” MRE 401, and the interest,
bias, and credibility of a witness is “almost always relevant,” because “the jury, as finder of fact
and weigher of credibility, has historically been entitled to assess all evidence that might bear on
accuracy and truth of a witness’ testimony,” People v Layher, 464 Mich. 756, 764-765; 631
NW2d 281 (2001).

         Here, the prosecutor introduced evidence of defendant’s prior felonies for impeachment
purposes to rebut Tameachi’s testimony that defendant did not carry guns. When Tameachi
testified that she did not know defendant to own a gun or to carry one, she opened herself up to
questioning related to her veracity on this issue. By introducing evidence of defendant’s prior
convictions, the assistant prosecutor was not attempting to establish that defendant had a
propensity for carrying guns or committing gun-related crimes, or that defendant’s previous
crimes made it more likely for him to have committed the crime for which he was on trial.
Rather, the prosecutor sought to introduce the evidence to challenge the credibility of the witness
relative to the assertion that defendant did not own or carry guns. Consequently, although the
trial court’s characterization of the evidence as “character evidence” was mistaken, its decision
to allow the evidence was not error. In this case, because the evidence was relevant to witness
credibility and not offered to prove defendant’s bad character or his propensity to act in
conformity therewith, the trial court did not err in admitting the evidence, albeit it did so for
different reasons. See In re People v Jory, 443 Mich. 403, 425; 505 NW2d 403 (1993) (“Where a
trial court reaches the correct result for the wrong reason, its decision need not be reversed on
appeal.”)

        Defendant also argues that the prosecutor improperly raised a collateral issue, presumably
defendant’s ownership or habit of carrying firearms, in order to admit evidence of defendant’s
prior felonies through the “back door” of impeachment. Defendant is correct that, in general, “a
witness may not be contradicted regarding collateral, irrelevant, or immaterial matters.” MRE
608(b); People v Vasher, 449 Mich. 494, 504; 537 NW2d 168 (1995). However, the issues of
defendant’s prior felony-firearm convictions and Tameachi’s credibility were not collateral
matters. A collateral matter is defined as “[a]ny matter on which evidence could not have been
introduced for a relevant purpose.” People v Steele, 283 Mich. App. 472, 488; 769 NW2d 256
(2009), quoting Black’s Law Dictionary (8th ed). Impeachment evidence is not collateral if it
relates to the substantive issues in the case, “matters closely bearing on a defendant’s guilt or
innocence,” or matters related to a witness’ bias or interest. People v LeBlanc, 465 Mich. 575,

                                                -4-
590; 640 NW2d 246 (2002). Here, Tameachi’s knowledge of her husband’s history regarding
gun ownership and possession was clearly relevant and closely bore on defendant’s guilt or
innocence.

       Similarly, MRE 609’s prohibition on impeachment through prior convictions is
inapplicable given the factual scenario presented here. MRE 609 provides in relevant part:

       For the purpose of attacking the credibility of a witness, evidence that the witness
       has been convicted of a crime shall not be admitted unless the evidence has been
       elicited from the witness or established by public record during cross-
       examination, and

               (1) the crime contained an element of dishonesty or false statement, or

               (2) the crime contained an element of theft, and

                      (A) the crime was punishable by imprisonment in excess of one
                      year or death under the law under which the witness was
                      convicted, and

                    (B) the court determines that the evidence has significant probative
                    value on the issue of credibility and, if the witness is the defendant
                    in a criminal trial, the court further determines that the probative
                    value of the evidence outweighs its prejudicial effect. [MRE
       609(a) (emphasis added).]

       In this case, the prosecution did not offer evidence of the witness Tameachi’s prior
convictions, but rather offered evidence of defendant’s prior convictions to illustrate
contradictions between Tameachi’s testimony and her history with defendant. The prosecutor’s
intent was not to prove that Tameachi’s prior convictions indicated that she was inherently
untrustworthy. Rather, it was to show that Tameachi’s trial testimony lacked credibility because
Tameachi knew about defendant’s convictions before she testified that she had never known
defendant to carry a firearm. MRE 609 thus did not apply, and the fact that defendant’s prior
convictions did not contain an element of theft or dishonesty is irrelevant.

        In sum, the trial court did not err in admitting evidence of defendant’s prior convictions.
Accordingly, the trial court did not abuse its discretion in denying defendant’s motion for a
mistrial and defendant is not entitled to relief on this issue. Ortiz-Kehoe, 237 Mich. App. 512.

       Next, defendant argues that the trial judge’s conduct in questioning the prosecution’s
witnesses1 pierced the veil of judicial impartiality and deprived defendant of a fair trial. We




1
  Defendant argues that the trial judge questioned all of the witnesses, but a review of the record
indicates that the trial judge only questioned the prosecution’s witnesses.


                                                -5-
review an unpreserved claim of judicial bias for plain error. People v Carines, 460 Mich. 750,
763-764; 597 NW2d 130 (1999).

      Generally, a trial court “may interrogate witnesses, whether called by itself or a party.”
MRE 614(b). Recently, in People v Stevens, 498 Mich. 162, 164; 869 NW2d 233 (2015), our
Supreme Court clarified the proper scope of judicial questioning of witnesses as follows:

       This Court has stated the central object of judicial questioning should be to
       clarify. Therefore, it is appropriate for a judge to question witnesses to produce
       fuller and more exact testimony or to elicit additional relevant information.
       Judicial questioning, nevertheless, has boundaries . . . .

                                               ***

       It is inappropriate for a judge to exhibit disbelief of a witness, intentionally or
       unintentionally. It is essential that the judge not permit his own views on disputed
       issues of fact to become apparent to the jury. [Id.]

        The Stevens Court explained that “[a] judge’s conduct pierces this veil and violates the
constitutional guarantee of a fair trial when, considering the totality of the circumstances, it is
reasonably likely that the judge’s conduct improperly influenced the jury by creating the
appearance of advocacy or partiality against a party.” Id. When considering the totality of the
circumstances, a reviewing court should consider,

       the nature of the trial judge’s conduct, the tone and demeanor of the judge, the
       scope of the judicial conduct in the context of the length and complexity of the
       trial and issues therein, the extent to which the judge’s conduct was directed at
       one side more than the other, and the presence of any curative instructions, either
       at the time of an inappropriate occurrence or at the end of trial. [Id.]

        Having reviewed the record, considering the totality of the circumstances, while the trial
judge asked needlessly excessive and irrelevant questions of the witnesses, the questioning as a
whole did not evidence impropriety or pierce the judicial veil of impartiality. The trial judge’s
questions were not “intimidating, argumentative, or skeptical,” id., and there is nothing to
suggest that the judge’s conduct was otherwise inappropriate. The trial judge did not interrupt
during direct or cross-examination, and waited each time for the respective parties to conclude
their own questioning. The trial judge also allowed members of the jury to pose their own
questions to each witness, and offered both attorneys the chance to re-examine the witnesses
after she and the jury posed their questions. While the judge directed questions toward the
prosecutor’s witnesses, the questions themselves did not elicit answers favoring one side more
than the other. Finally, the trial judge instructed the jury that “[i]f you believe that I have an
opinion about how you should decide the facts you must pay no attention to that opinion.” Jurors
are presumed to follow their instructions, and such a curative instruction ensures a fair trial even
when there is minor or brief inappropriate conduct. Stevens, 498 Mich. at 177. Despite
defendant’s argument to the contrary, this is not a case where, even with a curative instruction,
the trial court “so overstepped its bounds that no instruction can erase the appearance of



                                                -6-
partiality.” Id. at 178. Indeed, the trial judge’s questions revealed no bias to correct. The veil of
judicial impartiality was not pierced, and no plain error occurred. Id.

       Next, defendant argues that he was deprived of the effective assistance of counsel when
defense counsel (1) chose to call Tameachi to the stand, opening the door to the admission of
damaging character evidence, and (2) failed to object to the trial court’s “improper” questioning
of witnesses.

       Defendant failed to preserve this issue by bringing a motion for a new trial or a Ginther2
hearing in the lower court. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). Our
review is therefore limited to mistakes apparent on the record. People v Davis, 250 Mich. App.
357, 368; 649 NW2d 94 (2002). Whether a person has been denied the effective assistance of
counsel is a mixed question of law and fact. People v Matuszak, 263 Mich. App. 42, 48; 687
NW2d 342 (2004). “A trial court’s findings of fact, if any, are reviewed for clear error, and this
Court reviews the ultimate constitutional issue arising from an ineffective assistance of counsel
claim de novo.” Id.

        To establish ineffective assistance, the defendant must show that “(1) defense counsel’s
performance was so deficient that it fell below an objective standard of reasonableness and (2)
there is a reasonable probability that defense counsel’s deficient performance prejudiced the
defendant.” People v Heft, 299 Mich. App. 69, 80-81; 829 NW2d 266 (2012). In order to show
deficient performance, “a defendant must show that counsel’s performance was outside the wide
range of professionally competent assistance.” Strickland v Washington, 466 U.S. 668, 687; 104
S. Ct. 2052; 80 L. Ed. 2d 674 (1984). A defendant is prejudiced if there is a reasonable probability
that, “but for defense counsel’s errors, the result of the proceeding would have been different.”
Heft, 299 Mich. App. at 81.

         Defense counsel’s performance at trial did not fall below an objective standard of
reasonableness. First, defense counsel’s decision to call Tameachi, while resulting in the jury’s
exposure to information regarding defendant’s prior felony-firearm convictions, also enabled
defense counsel to elicit testimony confirming that defendant had not possessed a firearm when
he left his home on the day of the incident. Considering the significant evidence against
defendant, defense counsel’s decision to call defendant’s wife was not only objectively
reasonable, but perhaps necessary to support defendant’s only possible defense—that he had not
been the one to put the handgun in the Monte Carlo’s trunk. We note that: “[d]ecisions regarding
what evidence to present and whether to call or question witnesses are presumed to be matters of
trial strategy,” People v Rockey, 237 Mich. App. 74, 76; 601 NW2d 887 (1999), and this Court
does not second guess defense counsel’s strategic decisions regarding what evidence to present
or how to question witnesses, People v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308 (2004)
(internal citations and quotations omitted). Additionally, although defense counsel made the
decision to call Tameachi to testify, she properly objected to the prosecutor’s introduction of
defendant’s prior convictions. Her actions did not fall below an objective standard of
reasonableness. Strickland, 466 U.S. at 687.


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -7-
       With respect to the trial court’s questioning of the witnesses, as previously discussed, the
questioning did not amount to bias or unfair prejudice. Accordingly, defendant cannot show that
counsel’s failure to raise an objection amounted to the ineffective assistance of counsel. See e.g.
People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (“Failing to advance a
meritless argument or raise a futile objection does not constitute ineffective assistance of
counsel.”) Accordingly, defendant is not entitled to relief on this issue.

       Finally, defendant argues that he was deprived of a fair trial when the trial court failed to
properly scrutinize the prosecutor’s improper, racially discriminatory, peremptory challenges
pursuant to Batson v Kentucky, 476 U.S. 79, 89; 106 S. Ct. 1712; 90 L. Ed. 2d 69 (1986), before
denying defendant’s objection to the prosecutor’s use of peremptory challenges to excuse four
African American jurors.

        Under Batson, a prosecutor is prohibited from using peremptory challenges to strike a
juror from a defendant’s jury on the basis of race. People v Bell, 473 Mich. 275, 278; 702 NW2d
128, amended 474 Mich. 1201 (2005). The determination of whether a prosecutor’s challenge
was discriminatory involves a three step process. People v Armstrong, 305 Mich. App. 230, 237-
238; 851 NW2d 856 (2014). First, a defendant must establish a prima facie case of purposeful
discrimination based on race. Id. The burden is on the defendant to “offer facts that at least give
rise to an inference that the prosecutor had a discriminatory purpose for excluding the
prospective juror.” Id. It is only after the defendant has established a prima facie case that the
prosecutor must provide a race-neutral explanation for the challenge at issue. Id. Finally, the
trial court decides whether the defendant has proved purposeful discrimination. Id.

        The appropriate standard of review for a Batson3 challenge depends upon which part of
the three-part challenge procedure is before the court on appeal:

         If the first step is at issue (whether the opponent of the challenge has satisfied his
         burden of demonstrating a prima facie case of discrimination), we review the trial
         court’s underlying factual findings for clear error, and we review questions of law
         de novo. If Batson’s second step is implicated (whether the proponent of the
         peremptory challenge articulates a race-neutral explanation as a matter of law),
         we review the proffered explanation de novo. Finally, if the third step is at issue
         (the trial court’s determinations whether the race-neutral explanation is a pretext
         and whether the opponent of the challenge has proved purposeful discrimination),
         we review the trial court’s ruling for clear error. [People v Knight, 473 Mich. 324,
         345; 701 NW2d 715 (2005).]

        Here, the first step of the Batson analysis is not at issue. When defense counsel objected
to the prosecutor’s use of three peremptory challenges to remove African American prospective
jurors, the prosecutor noted that he had actually removed four black jurors and offered race-
neutral explanations for each removal. The trial judge then proceeded to rule on the ultimate
question of discrimination, presumably finding that defendant had established at least a prima


3
    Batson v Kentucky, 476 U.S. 79; 106 S. Ct. 1712; 90 L. Ed. 2d 69 (1986).


                                                  -8-
facie case. As is the case here, “if the proponent of the [peremptory] challenge [that removed the
potential jurors at issue] offers a race-neutral explanation and the trial court rules on the ultimate
question of purposeful discrimination, the first Batson step (whether the opponent of the
[peremptory] challenge made a prima facie showing) becomes moot.” Knight, 473 Mich. at 338.
Accordingly, we look to the second and third Batson factors: (1) whether the proponent of the
peremptory challenge articulates a race-neutral explanation as a matter of law, and (2) whether
the race-neutral explanation is a pretext and if the opponent of the challenge has proved
purposeful discrimination. Id. at 345.

        Jury selection took place on the first day of defendant’s trial. A total of 23 jurors were
selected from the jury pool. One juror was excused by the trial court for cause, defendant
exercised four peremptory challenges and the prosecutor exercised five peremptory challenges.
Of the prosecutor’s five peremptory challenges, four were used to remove African American
individuals from the pool—Jurors Anderson, Taylor, Jackson, and Lewis. After the fourth such
challenge, defense counsel objected on Batson grounds. The trial judge requested a response
from the prosecutor, who explained:

              [The Prosecutor]: Your Honor . . . The reasons for which I struck those
       individuals, number one, was because her [Juror Anderson’s] son currently has a
       case that is being prosecuted by our office. [Juror] Taylor had a brother who had
       been convicted of carjacking and would not look up at me or look at the [c]ourt
       when answering questions. [Juror] Jackson did not inform the [c]ourt about the
       contact that she had with the [o]fficer-in-charge, didn’t inform the [c]ourt that she
       was a victim to a crime and didn’t inform the [c]ourt that she had contact with
       someone that had been arrested of a crime and [Juror] Lewis just had a lot going
       on.

               The Court: [Juror] Lewis just had a lot going on?

              The Prosecutor: [Juror] Lewis was the one that caught cancer in jail and
       had the lead case. He was a party to a lead case and he had a drug case that
       disappeared.

        The trial judge then asked defense counsel if she had a response. Defense counsel did not
raise any objection to the prosecutor’s race-neutral reasons for her exercise of peremptory
challenges. Instead, defense counsel shifted gears, arguing that “this jury is not representative of
a jury of my client’s peers,” and raising a challenge to “the jury pool and the composition in this
case.” Defense counsel and the prosecutor then made arguments related to the propriety of using
voter registration lists to build jury pools and whether it is the racial population of the city or
county that must be represented by a jury pool. Neither of these issues are raised by defendant
on appeal, and although the trial judge never explicitly revisited or ruled on defense counsel’s
Batson challenge, the trial judge concluded that the racial makeup of the jury was fair and
defendant raised no further objections.

       Here, the prosecutor properly articulated race-neutral reasons for removal in compliance
with Batson’s second step as a matter of law. Batson’s second step “does not demand an
explanation that is persuasive, or even plausible.” Id. at 324. “A neutral explanation in the

                                                 -9-
context of [this Court’s] analysis here means an explanation based on something other than the
race of the juror . . . [and] [u]nless a discriminatory intent is inherent in the prosecutor’s
explanation, the reason offered will be deemed race neutral.” Id. The prosecutor adequately
explained each peremptory challenge, citing reasons including the potential for bias or a conflict
of interest based on dealings with the prosecutor’s office, body language, failure to disclose
information, and unpredictability. Each of the prosecutor’s articulated race-neutral reasons for
exercising peremptory challenges was a “clear and reasonably specific explanation of [a]
legitimate reason[] for exercising the challenges.” Batson, 476 U.S. at 98 n 20. There is no
discriminatory intent inherent in any of the prosecutor’s articulated reasons. Indeed, the
prosecutor provided a plausible, and even persuasive, race-neutral argument to support each of
its peremptory challenges of African American prospective jurors. Batson’s second step was
therefore satisfied as a matter of law.

        Further, each of the prosecutor’s articulated reasons was clearly supported by the record.
Juror Anderson, the first juror called from the jury pool, informed the trial court that she had a
son that was in the Wayne County jail after a domestic violence charge brought only two weeks
before defendant’s trial. Juror Taylor admitted that her brother had been arrested for carjacking
and gun possession eight years before defendant’s trial, and that she followed along closely with
that case. Juror Jackson initially stated that she had never been arrested for any offense, never
been the victim of a crime, and did not have any friends or family members who had been
arrested or charged with a crime. Later, the prosecutor approached the bench and the trial court
asked Juror Jackson if she had ever seen the man sitting at the prosecutor’s table. At that point,
Juror Jackson admitted that she knew the officer-in-charge of defendant’s investigation because
she had recently been the victim of a crime and met him while she was reporting it. When asked
why she had failed to mention the crime when specifically asked, she said she “wasn’t thinking.”
Finally, Juror Lewis provided somewhat concerning statements during the trial court’s initial
voir dire. Even the trial judge exhibited some confusion over Juror Lewis’ statements regarding
his history with the justice system.

        After obtaining a race-neutral explanation from the prosecutor, the trial court was
required to “determine whether the race-neutral explanation is a pretext and whether the
opponent of the challenge has proved purposeful discrimination.” Knight, 473 Mich. at 337-338.
This inquiry is a factual determination to be made by the trial judge. Id. at 344-345. The trial
court is required to assess the plausibility of the race-neutral explanation in light of all the
evidence with a bearing on it. Miller-El v Dretke, 545 U.S. 231, 251-252; 125 S. Ct. 2317; 162 L
Ed 2d 196 (2005). Here, the trial court necessarily accepted the prosecutor’s proffered race-
neutral reasons for striking the prospective jurors although it did not clearly articulate its
rationale. A fair reading of the record shows that the trial court did not err when it accepted the
prosecutor’s race-neutral explanations for each peremptory challenge and denied defendant’s
Batson challenge.

       Defendant has not cited anything in the record that would indicate that the prosecution’s
race-neutral reasons were a pretext for discrimination, and there is no basis in the record to
question the credibility of the prosecutor’s explanations or the trial court’s ruling. Defendant
argues only that the prosecutor’s removal of Juror Taylor on the ground that her brother had a
carjacking conviction evidenced purposeful discrimination because the prosecutor did not
challenge Juror Stewart, a nonblack juror, who had a nephew “in and out” of the criminal justice

                                               -10-
system. Defendant is correct that “[i]f a prosecutor’s proffered reason for striking a black
panelist applies just as well to an otherwise-similar nonblack who is permitted to serve, that is
evidence tending to prove purposeful discrimination . . . .” Miller-El, 545 U.S. at 241. However,
significant differences between Juror Taylor and Juror Stewart render defendant’s argument
unconvincing. Juror Stewart stated that he thought he had a nephew, whom he hardly knew, that
could be in and out of the criminal justice system. In contrast, Juror Taylor explained that her
brother had been specifically convicted of carjacking and gun possession, a crime similar to the
charge defendant faced, and that she had watched her brother’s case very closely during its
pendency. These jurors were not so similarly situated that the removal of one without the other
tended to prove purposeful discrimination. Further, the prosecutor’s decision to retain Juror
Stewart may have been strategic. Juror Stewart stated that he had a gun and that his brother had
been the victim of a gun crime. Both of these qualities might be considered indicative of a
tendency to support the prosecution during the trial on an alleged gun crime.

        In sum, defendant has failed to present evidence to show that the prosecutor’s race-
neutral reasons for excusing African American prospective jurors were pretextual. The trial
court therefore did not err in denying defendant’s Batson challenges. Accordingly, defendant is
not entitled to relief on this issue.

       Affirmed.



                                                           /s/ Stephen L. Borrello
                                                           /s/ Jane E. Markey
                                                           /s/ Michael J. Riordan




                                              -11-